Name: Commission Regulation (EC) No 1514/97 of 30 July 1997 amending Regulations (EEC) No 903/90, (EEC) No 2699/93, (EC) No 1431/94, (EC) No 1559/94, (EC) No 1474/95, (EC) No 1866/95, (EC) No 1251/96, (EC) No 2497/96 and (EC) No 509/97 in the egg, ovalbumin and poultrymeat sectors
 Type: Regulation
 Subject Matter: animal product;  cooperation policy;  tariff policy;  processed agricultural produce;  trade
 Date Published: nan

 Avis juridique important|31997R1514Commission Regulation (EC) No 1514/97 of 30 July 1997 amending Regulations (EEC) No 903/90, (EEC) No 2699/93, (EC) No 1431/94, (EC) No 1559/94, (EC) No 1474/95, (EC) No 1866/95, (EC) No 1251/96, (EC) No 2497/96 and (EC) No 509/97 in the egg, ovalbumin and poultrymeat sectors Official Journal L 204 , 31/07/1997 P. 0016 - 0018COMMISSION REGULATION (EC) No 1514/97 of 30 July 1997 amending Regulations (EEC) No 903/90, (EEC) No 2699/93, (EC) No 1431/94, (EC) No 1559/94, (EC) No 1474/95, (EC) No 1866/95, (EC) No 1251/96, (EC) No 2497/96 and (EC) No 509/97 in the egg, ovalbumin and poultrymeat sectorsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) (1), as last amended by Regulation (EC) No 619/96 (2), and in particular Article 27 thereof,Having regard to Council Regulation (EC) No 2490/96 of 20 December 1996 extending Regulation (EC) No 3066/95 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations (3),Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues (4), as amended by Regulation (EC) No 2198/95 (5), and in particular Article 7 thereof,Having regard to Council Regulation (EC) No 1926/96 of 7 October 1996 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the agreements on free trade and trade-related matters with Estonia, Latvia and Lithuania, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations (6), and in particular Article 5 thereof,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (7),Having regard to Council Regulation (EC) No 2398/96 of 12 December 1996 opening a tariff quota for turkey meat originating in and coming from Israel as provided for in the Association Agreement and the Interim Agreement between the European Community and the State of Israel (8), and in particular Article 2 thereof,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs (9), as last amended by Commission Regulation (EC) No 1516/96 (10), and in particular Article 22 thereof,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (11), as last amended by Commission Regulation (EC) No 2916/95 (12), and in particular Article 22 thereof,Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (13), as last amended by Regulation (EC) No 2916/95, and in particular Articles 2 (1), 4 (1) and 10 thereof,Whereas Commission Regulation (EEC) No 903/90 (14), as last amended by Regulation (EC) No 1206/97 (15), lays down detailed rules for the application of the arrangements applicable to imports of certain poultrymeat products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) with a view to the implementation of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations;Whereas Commission Regulation (EEC) No 2699/93 (16), as last amended by Regulation (EC) No 2513/96 (17), lays down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the Community and Poland, Hungary and the former Czech and Slovak Federal Republic;Whereas Commission Regulation (EC) No 1431/94 (18), as last amended by Regulation (EC) No 997/97 (19), lays down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Regulation (EC) No 774/94;Whereas Commission Regulation (EC) No 1559/94 (20), as last amended by Regulation (EC) No 2513/96, lays down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the Community, of the one part, and Bulgaria and Romania, of the other part;Whereas Commission Regulation (EC) No 1474/95 (21), as last amended by Regulation (EC) No 1242/97 (22), opens tariff quotas in the egg sector and for egg albumin;Whereas Commission Regulation (EC) No 1866/95 of 26 July 1995 laying down procedures for applying in the poultrymeat sector the arrangements provided for in the Agreements on free trade and trade related matters between the Community, of the one part, and Estonia, Lithuania and Latvia, of the other part (23), as last amended by Regulation (EC) No 2166/96 (24), lays down the detailed rules for applying the arrangements provided for in the said Agreements in the poultrymeat sector; whereas that Regulation should be amended to take account of the measures concerning poultrymeat and egg products laid down by Regulation (EC) No 1926/96;Whereas Commission Regulation (EC) No 1251/96 (25), as last amended by Regulation (EC) No 1211/97 (26), opens tariff quotas in the poultrymeat sector;Whereas Commission Regulation (EC) No 2497/96 (27) lays down procedures for applying in the poultrymeat sector the arrangements provided for in the Association Agreement and the Interim Agreement between the European Community and the State of Israel;Whereas Commission Regulation (EC) No 509/97 (28) lays down procedures for applying in the poultrymeat sector the Interim Agreement on trade and accompanying measures between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part;Whereas, in order to minimize the risk of fraud, checks on applicants' compliance with the eligibility criteria should be carried out in the Member State in which the importer is established or has set up his registered office;Whereas it is not obligatory to import from the country indicated in the case of import certificates delivered in accordance with Regulation (EC) No 1431/94 for groups 3 and 5; whereas it should however be indicated on licences for the countries of groups 3 and 5 that imports from countries belonging to other groups are not admitted under these licences;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1 Article 4 (2) of Regulations (EEC) No 903/90, (EEC) No 2699/93, (EC) No 1559/94, (EC) No 1866/95, (EC) No 2497/96 and (EC) No 509/97 is hereby replaced by the following:'2. Licence applications must be submitted to the competent authority of the Member State in which the applicant is established or has set up his registered office. Applications shall be admissible only where the applicant declares in writing that he has not submitted and undertakes not to submit any other applications, in respect of the same period, concerning products in the same group.Where the same applicant submits more than one application relating to products in the same group, all applications from that person shall be inadmissible.`Article 2 Regulation (EC) No 1431/94 is hereby amended as follows:1. in Article 3, the following points (f) and (g) are added:'(f) Section 24 of licences for group 3 shall show one of the following:Not to be used for products originating in Brazil and ThailandReglamento (CE) n ° 1514/97Forordning (EF) nr. 1514/97Verordnung (EG) Nr. 1514/97Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1514/97Regulation (EC) No 1514/97RÃ ¨glement (CE) n ° 1514/97Regolamento (CE) n. 1514/97Verordening (EG) nr. 1514/97Regulamento (CE) n º 1514/97Asetus (EY) N:o 1514/97FÃ ¶rordning (EG) nr 1514/97.(g) Section 24 of licences for group 5 shall show one of the following:Not to be used for products originating in BrazilReglamento (CE) n ° 1514/97Forordning (EF) nr. 1514/97Verordnung (EG) Nr. 1514/97Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1514/97Regulation (EC) No 1514/97RÃ ¨glement (CE) n ° 1514/97Regolamento (CE) n. 1514/97Verordening (EG) nr. 1514/97Regulamento (CE) n º 1514/97Asetus (EY) N:o 1514/97FÃ ¶rordning (EG) nr 1514/97.`2. the first subparagraph of Article 4 (2) is replaced by the following:'Licence applications must be submitted to the competent authority of the Member State in which the applicant is established or has set up his registered office. Applications shall be admissible only where the applicant declares in writing that he has not submitted and undertakes not to submit any other applications, in respect of the same period, concerning products in the same group.Where the same applicant submits more than one application relating to products in the same group, all applications from that person shall be inadmissible.`Article 3 The first subparagraph of Article 5 (2) of Regulations (EC) No 1474/95 and (EC) No 1251/96 are hereby replaced by the following:'Licence applications must be submitted to the competent authority of the Member State in which the applicant is established or has set up his registered office. Applications shall be admissible only where the applicant declares in writing that he has not submitted and undertakes not to submit any other applications, in respect of the same period, concerning products in the same group.Where the same applicant submits more than one application relating to products in the same group, all applications from that person shall be inadmissible.`Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 84, 30. 3. 1990, p. 85.(2) OJ No L 89, 10. 4. 1996, p. 1.(3) OJ No L 338, 28. 12. 1996, p. 13.(4) OJ No L 91, 8. 4. 1994, p. 1.(5) OJ No L 221, 19. 9. 1995, p. 3.(6) OJ No L 254, 8. 10. 1996, p. 1.(7) OJ No L 146, 20. 6. 1996, p. 1.(8) OJ No L 327, 18. 12. 1996, p. 7.(9) OJ No L 282, 1. 11. 1975, p. 49.(10) OJ No L 189, 30. 7. 1996, p. 99.(11) OJ No L 282, 1. 11. 1975, p. 77.(12) OJ No L 305, 19. 12. 1995, p. 49.(13) OJ No L 282, 1. 11. 1975, p. 104.(14) OJ No L 93, 10. 4. 1990, p. 20.(15) OJ No L 170, 28. 6. 1997, p. 32.(16) OJ No L 245, 1. 10. 1993, p. 88.(17) OJ No L 345, 31. 12. 1996, p. 30.(18) OJ No L 156, 23. 6. 1994, p. 9.(19) OJ No L 144, 4. 6. 1997, p. 11.(20) OJ No L 166, 1. 7. 1994, p. 62.(21) OJ No L 145, 29. 6. 1995, p. 19.(22) OJ No L 173, 1. 7. 1997, p. 77.(23) OJ No L 179, 29. 7. 1995, p. 26.(24) OJ No L 290, 13. 11. 1996, p. 6.(25) OJ No L 161, 29. 6. 1996, p. 136.(26) OJ No L 170, 27. 6. 1997, p. 40.(27) OJ No L 338, 28. 12. 1996, p. 48.(28) OJ No L 80, 21. 3. 1997, p. 3.